DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                    Election/Restrictions
2.            Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

                                                                    Information Disclosure Statement
3.           The information disclosure statements (IDS) were submitted on the following: 09/28/2020, 02/18/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 15-17, 20-21 is/are rejected under 35 U.S.C. 103 as being un-patentable over Panchou et al., US 6,204,163 B1, in view of Rendek, Jr. US 20150009644.

Claim 15. Panchou et al., disclose an electronic module (such as the one in fig. 4a), comprising: 
-a first substrate (not label in fig. 4a) including at least one first electrical (item 36/38, fig. 4a) contacting surface, 
-an electronic component (item 11, fig. 4a) including at least one second electrical (item 12) contacting surface;
-a joint joining said electronic component and said first substrate to one another, said joint including said at least one first electrical contacting surface and said at least one second electrical contacting surface (this would read through fig. 4a, item 14) ; 
-a first material layer (item 30, fig. 4a) surrounding or enclosing said joint, said first material layer being made of a second thermoplastic polymer (col. 5, ln 10+), said first material layer being joined to said electronic component and to said first substrate (as seen in the structure of fig. 1); 
	Panchou appears to not specify that said first substrate being formed of a first thermoplastic polymer; and said first thermoplastic polymer having at least one of a higher glass transition temperature or a higher melting temperature than said second thermoplastic polymer.
	In view [0033] of Rendek, wherein is disclosed the cover layer 13 comprises LCP, it is electrically matched (dielectric constant, loss tangent, etc.) to the underlying PCB substrate 11 (when using LCP substrate or conventional Flex Kapton). The LCP cover layer 13 is coefficient of thermal expansion (CTE) matched to conventional PCB materials. It would have been obvious before the effective filing date of 

Claim 16. Panchou discloses the electronic module according to claim 15, above. 
Panchou appears to not specify that wherein at least one of said first substrate or said first material layer include a liquid crystal polymer or consist of a liquid crystal polymer. In view [0033] of Rendek, wherein is disclosed the cover layer 13 comprises LCP, it is electrically matched (dielectric constant, loss tangent, etc.) to the underlying PCB substrate 11 (when using LCP substrate or conventional Flex Kapton). The LCP cover layer 13 is coefficient of thermal expansion (CTE) matched to conventional PCB materials. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Panchou et al., by forming the said first substrate with first thermoplastic polymer having at least one of a higher glass transition temperature or a higher melting temperature than said second thermoplastic polymer, for the benefit of providing better electrical isolation than conventional solder mask (typical solder mask has to meet IPC-SM-840C at 500V/mil minimum, LCP is 3500V/mil).

Claim 17. Panchou discloses the electronic module according to claim 15, wherein said first substrate has one or more recesses, and said first material layer has one or more protuberances each engaging form-lockingly in a respective one of said one or more recesses. This limitation would read through fig. 4a, and col. 2, ln 27+, wherein is disclosed that the thermoplastic attachment film forms a socket-type 

Claim 20. Panchou discloses the electronic module according to claim 15, wherein said joint includes at least one of a bump or a solder ball (such as item 14, fig. 4a, Panchou).

Claim 21. Panchou discloses the electronic module according to claim 20, wherein said bump or solder ball includes or consists of gold, gold-coated copper, tinned gold or tinned copper. This limitation would read through fig. 4a, and col. 4, ln 42-50+, wherein is disclosed that the conductive thermoplastic bumps 14 are typically formed to be about three mils thickness, but naturally can vary in thickness depending on the thickness of a thermoplastic attachment film and the end use of the flip chip 11. It is also possible to form the conductive bumps from an epoxy that has been impregnated with a conductive material, as well as a gold bump that is formed on the input/output contacts to form a gold conductive bump.

       Allowable Subject Matter
6.	Claims 18-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 18 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of which further comprises a second material layer, cover film or second substrate made of a thermoplastic material covering or enclosing said electronic component.


(C)	Claim 22 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of a medical device or implantable medical device, comprising an electronic module.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899